DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication US 2011/0198317 A1) in view of Brown et al. (US Patent 3,430,323).
Regarding claim 16, Lin discloses (Figure 3A-3B) an element, comprising: a plurality of components which are welded together (pieces of metal 216a and 216b), with two of the components forming a corner joint (as seen in figure 3A and 3B), where a L-shaped welding joint  is formed (common metal pool 220 forms a generally L shaped welding joint as seen in figure 3B), said two components being configured to form a set-back fillet (for molten pool 220b) in adjacent relation to the set-back shoulder to thereby provide a weld preparation for a root 
However Lin does not disclose that the components are of a heat exchanger or that one of the two components formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint.
Brown teaches (Figure 1-4) two components of a heat exchanger (tube sheet 20 and  shell 11 or alternatively tube sheet 20 and head member 13) that are joined by an L shaped welding joint  (at joint 22) where one of the two components (tube sheet 20) is formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint (tube sheet 20 has an circumferential recess 35  comprising surface portions 36 and 37 form the weld joint, per Col. 3 line 66-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of Lin to be a heat exchanger tube sheet and shell and to have modified the welding joint of Lin to include a a set-
Regarding claim 17, Lin as modified discloses the claim limitations of claim 16 above and Brown  further discloses wherein the upper leg of the L-shaped welding joint has welding joint faces which extend perpendicular to an outer side of the other one of the two components (at space 40, which would define an upper leg of the L shaped welding joint 22 which has a wall defined by surface 39 which is perpendicular to the outer surface of shell 11 as seen in figure 2).
Regarding claim 18, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses the L- shaped weld has a weld root at a spacing from an inner side of the one of the two components (as the inner side is not further defined the inner side can be any of the sides of the components 216a or 216b the weld has a root at the vertex of the L joint between pools 220a and 220b at the end of the keyhole 222’ which is spaced form the surfaces  of 216a and 216b directly connected to pool 220b, which would form inner surfaces relative to the joint formed in figure 3B).
Regarding claim 19, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses the root counter weld (at metal pool 220b) is formed of one or a plurality of layers as a submerged arc welding, plasma arc welding, TIG welding or MAG welding (220b is formed by arc welding or MAG welding, submerged arc welding  plasma arc welding per paragraph 0047).
Regarding claim 20, Lin as modified discloses the claim limitations of claim 16 above and Brown further discloses at least one of the two components (20 and 11 or 20 and 13) is configured to form a wall or a tube sheet of a heat exchanger head (20 forms a tube sheet and 13 forms a head member).
Regarding claim 21, Lin as modified discloses the claim limitations of claim 20 above and Brown further discloses at least one of the two components (tube sheet 20) is connected to a further one of the components formed as a wall or tube sheet (shell portion 11 would form a wall and is connected to tube sheet 20), as a partition plate or as a connection piece for the heat exchanger head ( 13 forms a head member is connected to tube sheet 20) .
Regarding claim 22, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses wherein the one of the two components is cylindrical ( tube sheet 20 is cylindrical per figure 1 and 3 and per Col. 3, line 3-8) and the other one of the two components is a cover for the one of the two components (head member 13 forms a cover for tube sheet 20 as seen in figure 1).
Regarding claim 23, Lin as modified discloses the claim limitations of claim 16 above and however Lin does not disclose the components each have a thickness of 10 to 200 mm, while Lin discloses the components 216a and 216B have thickness as seen in figure 3A and 3B Lin is silent as to any specific dimensions of the thickness of 216a or 216b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the components of Lin to have thickness of between 10 to 200mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Lin. would not operate differently with the claimed thickness and since the general thickness of the components would be joinable by welding over the claimed ranges  as welding is commonly used to join thicker and thinner pieces of metal. Further, applicant places no criticality on the range claimed, indicating simply that the thickness of the components are “preferably” be within the claimed range (per paragraph 0019 of the specification).
Regarding claim 25, Lin discloses (Figure 3A-3B and 10A-C) a method of welding comprising welding a first component (216b) to a second component (216a) in a corner joint configuration (as seen in figure 3A and 3B) along an L-shaped welding joint between the first and second components (common metal pool 220 forms a generally L shaped welding joint as seen in figure 3B); forming a set-back fillet in the first and second components ( a gap 826 in figure 10C may be included which would receive the second metal pool for molten pool 220b therein per paragraph 0058)  as a preparation seam for a root counter weld (gap 826 receives  the second molten  metal pool per paragraph 0058); performing a root counter weld in the set-back fillet, thereby melting a lower leg of the L-shaped welding joint and connecting the first and second components to one another (the lower portion of the L shaped weld is produced by arc welding source  212 which  forms the molten metal pool 220b to join with the first metal pool 220a and form the completed weld per paragraph 0051), with the root counter weld reaching as far as an upper leg of the L-shaped welding joint (as seen in figure 3B); and directing by electron beam welding an L-shaped weld from a side opposite to the lower leg in the upper leg of the L-shaped welding joint (the weld joint formed by molted pool 220a formed by heat source 210 forms the upper portion of the L joint in the general shape of an L when combined with the molten pool 220b as seen in figure 3B  and per paragraph 0051, where the heat sources 110 or 210 are an electron beam gun per paragraph 0046) onto the root counter weld to thereby completely fill the L-shaped welding joint (per paragraph 0051 a common molten metal pool 220 is formed which has a general L shape per figure 3B).
However Lin does not disclose that the components are of a heat exchanger or that one of the two components formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint.
Brown teaches (Figure 1-4) two components of a heat exchanger (tube sheet 20 and  shell 11 or alternatively tube sheet 20 and head member 13) that are joined by an L shaped welding joint  (at joint 22) where the first component (tube sheet 20) is formed with a set-back shoulder to provide a support of the second components ( shell 11 or head member 13) to thereby form an L-shaped welding joint (tube sheet 20 has an circumferential recess 35  comprising surface portions 36 and 37 form the weld joint per Col. 3 line 66-71) with a lower leg of the weld (22 at portion 22a) adjacent the set-back shoulder ( the lower portion of weld  at first portion 22a is adjacent the surface portion 36 as seen in figure 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of Lin to be a heat exchanger tube sheet and shell and to have modified the welding joint of Lin to include a set-back shoulder to provide a support for another one of the two components as taught by Brown. And to have the set-back fillet  on the lower leg of Lin be adjacent the set back shoulder which is also on the lower leg of Brown at surface 36. Doing so would provide a mating structure for a heat exchange tube sheet and shell that are to be welded over the joint as recognized by Brown (per Col. 1 line 33-42, where the joint 22  at recess 35 is welded per Col. 3 line 66-71).
Regarding claim 26, Lin as modified discloses the claim limitations of claim 25 above and Lin further discloses melting a seam protrusion of the L-shaped weld in a further welding process (in molten pool 220a which can additionally be melted by heat source 928 in addition to 210 per paragraph 0054) as well as  so as to locate the seam protrusion (of the weld created by head source 210 or 610 seen in figure 3A-3B and 10A-10C) completely in a recess (gap 824 in figure 10C) on an outer side without protruding beyond the outer side (the common metal pool partially fills the gaps per paragraph 0011) .
Regarding claim 27, Lin as modified discloses the claim limitations of claim 25 above and Lin further discloses the root counter weld (at metal pool 220b) is formed of one or a plurality of layers as a submerged arc welding, plasma arc welding, TIG welding or MAG welding (220b is formed by arc welding or MAG welding, submerged arc welding  plasma arc welding per paragraph 0047).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication US 2011/0198317 A1) in view of Brown et al. (US Patent 3,430,323) and Stuart et al. (US Patent 5,881,681).
Regarding claim 24, Lin as modified discloses the claim limitations of claim 16 above and however Lin does not disclose the components are made of an ASTM-designated material selected from the group consisting of SA-516 Cr60, P265GH, SA-516 Gr70, SA-637 C11, SA-350 LF2 CL1, SA-333 Gr6, P3SSNH, SA-335P22, SA-387 Gr11C2, SA-387 Gr12C1, SA-387 Gr11C11, SA-240 Gr304L, SA-240 Gr304, SA-240 Gr316L, X6CrNiRi18- 10 (321), X2CrNiMo17-12-2(316L) as Lin only generally discloses metal .
Stuart  discloses (figure 2) a heat exchangers with a metal component made of SA-516 Gr70  ( upper head 128 made of SA-516 grade 70 carbon steel per Col. 6 line 16-22) which is welded to another component ( the upper head 128 is welded to the upper shell 122 per Col. 5, line 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welded components of Lin to have made the components of SA-516 steel as taught by Stuart. Doing so would provide a type of steel suitable to be welded and suitable for heat exchange construction as taught by Stuart (per Col. 6 line 16-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inose et al. (US 2009/0255068 A1), Meier (US 2007/0119830 A1), Iwago et al. (US 2001/0007331 A1), Nagami et al. (US 5,952,109 A) Walter (US 3,003,601 A), Hugo (US 1,657,028 A) all disclose welding methods/structures ,some for heat exchangers and some with set-back shoulders.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763